DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JP 2019006171).

    PNG
    media_image1.png
    368
    1031
    media_image1.png
    Greyscale

Regard to claims 1 and 18, Fukuda et al. disclose a display apparatus comprising a display unit [a display unit 10 includes a display element 11 as an information display, a source line driving circuit (not shown) that drives a source line (signal line) of the display element 11], wherein the display unit comprises 
a back plate 15a and 
a print circuit board 20 disposed on the back plate, wherein the print circuit board 
is connected to the back plate through a screw 60, and 
is provided with a first electrostatic discharge region [a ground part 23] and a first electrostatic discharge unit [a wiring cord 50, a flexible cord body 51, first terminal 52]; and 
wherein
the first electrostatic discharge region 23 is connected to the back plate 15a through the screw 60 to form a first electrostatic discharge channel 52, and 
the first electrostatic discharge unit [a wiring cord 50, a flexible cord body 51, first terminal 52] is connected to the back plate to form a second electrostatic discharge channel 53.   

Regard to claim 2, Fukuda et al. disclosed the display unit, wherein the first electrostatic discharge region 52 is a conduction region on the print circuit board 20.  

Regard to claims 3 and 19, Fukuda et al. disclosed the display unit, wherein  
the back plate 15a is provided with a back light unit [a light guide 12a, a light source 12b, a flexible wiring board 12c], and 
the back light unit is provided with a second electrostatic discharge unit [a conductive member 18, a wiring cord 50, a flexible cord body 51, second terminal 53]; 
the second electrostatic discharge unit 53 is connected to the back plate and 
the first electrostatic discharge unit 52 is connected to the second electrostatic discharge unit through a first flexible print board 51; and 
the first electrostatic discharge unit 52, the first flexible print board 51, the second electrostatic discharge unit 53 and the back plate 15a form the second electrostatic discharge channel.  

Regard to claim 4, Fukuda et al. disclosed the display unit, wherein the second electrostatic discharge unit 18/50/51/53 comprises a second electrostatic discharge region 18/53 formed on the backlight unit 15c, and the second electrostatic discharge region 18/23 is connected to the back plate 15a.  

Regard to claim 5, Fukuda et al. disclosed the display unit, wherein the second electrostatic discharge region 18/23 is a conduction region on the back light unit 15a.  

Regard to claim 6, Fukuda et al. disclosed the display unit, wherein the back light unit further comprises a lamp panel [an illuminating means 12 include light source 12b are formed of chip-type light emitting diodes and the light guide 12a] and a light emitting unit [a play element 11] disposed on the lamp panel, and the second electrostatic discharge unit is disposed on the lamp panel 12.  

Regard to claim 8, Fukuda et al. disclosed the display unit, wherein the print circuit board 20 is provided with a back light connector [back frame 15 is made of a conductive material and resin case 13 is formed of, for example, a white synthetic resin material, and has a substantially flat body portion 13a housed inside the frame body 16 so as to hold the display element 11 and the light guide body 12a, and the bottom surface portion]; the back light connector is connected to the back light unit 12 through the first flexible print board 51; the first electrostatic discharge unit 52 comprises a first electrostatic discharge pin 23 disposed in the back light connector; and the first electrostatic discharge pin 23 is connected to the second electrostatic discharge unit 18/53 through the first flexible print board.  

Regard to claim 9, Fukuda et al. disclosed the display unit, wherein the back light connector comprises a first back light pin 18, and the first back light pin 18 is connected to the back light unit through the first flexible print board 51.  

Regard to claim 14, Fukuda et al. disclosed the display unit, wherein the first electrostatic discharge unit comprises a third electrostatic discharge region 21 formed on the print circuit board 20, and the third electrostatic discharge region 21 is located in the middle of the print circuit board and is connected to the back plate 15a [with the first connector 17 a and the second connector 21 mounted on the circuit board 20 are other flexible wiring boards F].  

Regard to claim 15, Fukuda et al. disclosed the display unit, wherein the third electrostatic discharge region 21 is a conduction region on the print circuit board 20.

Regard to claim 17, Fukuda et al. disclosed the display unit, wherein the print circuit board 20 is provided with components, and the components are connected to the first electrostatic discharge region and the first electrostatic discharge unit through ground wires [Reference numeral 23 denotes a grounding portion as a ground electrode provided on the conductive path on the back surface of the circuit board 20, and a first terminal (to be described later) of the wiring cord 50 is connected to the grounding portion 23].  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2019006171) as applied to claims 1, 4 in view of  Zhao et al. (CN 104864310).

Fukuda et al. disclose the display unit, wherein the first electrostatic discharge unit is connected to the second electrostatic discharge region through the chip-type light emitting diodes.

Fukuda et al. fail to disclose the display unit, wherein the second electrostatic discharge unit further comprises a transient voltage suppression (TVS) element disposed on the back light unit, and the first electrostatic discharge unit is connected to the second electrostatic discharge region through the TVS element.  

    PNG
    media_image2.png
    508
    477
    media_image2.png
    Greyscale

Zhao et al. teach the display unit, wherein the second electrostatic discharge unit further comprises a transient voltage suppression (TVS) element [TVS diode 2] disposed on the back light unit [a bottom plate and set on the bottom plate of the 18 LED lamps 1], and the first electrostatic discharge unit is obviously connected to the second electrostatic discharge region through the TVS element [the luminous device comprises a bottom plate and at least one light emitting module is arranged on the base plate; the light emitting module comprises a first access end, the second access end and a plurality of series connected luminescent units between a first access end and a second access end; every one light emitting module further comprises at least one electrostatic discharge unit, the at least one electrostatic discharge unit is connected with the first access end of the lighting module and/or the second access end for releasing static connected access terminal].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Fukuda et al. disclosed, wherein the second electrostatic discharge unit further comprises a transient voltage suppression (TVS) element disposed on the back light unit, and the first electrostatic discharge unit is connected to the second electrostatic discharge region through the TVS element for releasing the static and improving anti-static capacity as Zhao taught..

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2019006171) as applied to claims 1, 8 in view of Li et al. (CN 105786244).

Fukuda et al. disclose the display unit, wherein the back light unit 12 is provided with a conductive finger 18, and the conductive finger is provided with a second electrostatic discharge pin 53; and the second electrostatic discharge pin 53 is connected to the second electrostatic discharge unit, and the first flexible print board 20 connects the first electrostatic discharge pin 52 to the second electrostatic discharge pin 53.  

Fukuda et al. fail to disclose the display unit, wherein the back light unit is provided with a gold finger.

    PNG
    media_image3.png
    223
    468
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form a gold finger provided on the backlight unit, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.

Li et al. teach the display unit, wherein the flexible circuit board bare electrode 42 is gold finger reserved ground electrode to the flexible circuit board 45 is connected. flexible circuit board gold finger reserved on the grounding electrode 45 on the display panel flexible circuit board gold finger reserved ground electrode 46 through the bonding pad 47 are welded together; electrostatic discharge path in such a way as follows: black glue of bare electrode 42 conductive 43, flexible circuit board, the flexible circuit board gold finger reserved on the grounding electrode 45 and the flexible circuit board golden finger is reserved with the ground electrode 46 of the display panel, this method although the display module and the touch display module against ESD.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Fukuda et al. disclosed, wherein the back light unit is provided with a gold finger for reserved with the ground electrode 46 of the display panel as Li et al. taught.
4.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2019006171) as applied to claim 1 in view of Tanaka Naoyuki (JP 2008116495).

Fukuda et al. fail to disclose the features of claims 11 and 20.

    PNG
    media_image4.png
    214
    323
    media_image4.png
    Greyscale

Regard to claims 11 and 20, Tanaka Naoyuki teaches the display unit [the liquid crystal display device], wherein the print circuit boards 71/72 provided with through holes 712/722 , the back plate 6 is correspondingly provided with a lug [a nut portion Nt in which an internal thread is formed]; the screw [the bolts Bt] passes through the through holes 712 and is connected to the lug; and the first electrostatic discharge region [the grounding portion 711] is disposed around the through holes 712/812 and is connected to the screw Bt.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Fukuda et al. disclosed with the features of claims 11, 20 for reducing adverse effects on the image due to static electricity and suppressing malfunction and breakage of electronic components as Tanaka Naoyuki taught. 

5.	Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2019006171) as applied to claim 1 in view of Tanaka Naoyuki (JP 2008116495) as applied to claim 11 in further view of Liu et al. (CN 101093297).
Fukuda et al. and Tanaka Naoyuki fail to disclose the display unit, wherein the through holes are located at corners on both sides of the print circuit board.

Regard to claim 12,  Tanaka Naoyuki obviously teaches the display unit, wherein the through holes are located at corners on both sides of the print circuit board.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the through holes located at corners on both sides of the print circuit board as Liu et al. shown in Fig. 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the through holes are located at corners on both sides of the print circuit board as Liu et al. shown in Fig. 1.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Fukuda et al. disclosed wherein the through holes are located at corners on both sides of the print circuit board for effectively release the static to not damage the product, which is the industry urgently needs to solve the problem as Liu taught.

6.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2019006171) as applied to claim 1 in view of Murata et al. (JP 2017126732).

Fukuda et al. fail to disclose the features of claims 11-13.  

    PNG
    media_image5.png
    292
    983
    media_image5.png
    Greyscale

Regard to claim 11,  Murata et al. the display unit, wherein the print circuit board 10 is provided with through holes 18, the back plate is 34 correspondingly provided with a lug [a protruding portion 40]; the screw 50 passes through the through holes 18 and is connected to the lug 40; and the first electrostatic discharge region [the second case portion 34 is a ground that provides a reference potential to the printed circuit board 10] is disposed around the through holes 18 and is connected to the screw 50.  

Regard to claim 12,  Murata et al. the display unit, wherein the through holes 18 are located at corners on both sides of the print circuit board, see Fig. 3.  

Regard to claim 13, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form a semi-threaded screw forming a moving gap between the print circuit board and the back plate as Murata et al. shown in Figs 1-2, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Murata et al. the display unit, wherein the screw is a semi-threaded screw 50 to form a moving gap [a column part 52] between the print circuit board 10 and the back plate 34.   

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Fukuda et al. disclosed with the features of claims 11-13 for hindering peeling of a rand in a structure in which the outer peripheral end of the rand surrounds a contact portion of a screw or a contact face of a metal member as Murata et al. taught.

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2019006171) as applied to claims 1, 8 in view of Liu et al. (CN 101093297).

Fukuda et al. fail to disclose the display unit, wherein the back plate 15a is provided with a display substrate [a display unit 10 having an information display body 11 for displaying specific information obviously includes a display substrate], and the print circuit board 20 is connected to the display substrate through a second flexible print board [the display element 11 includes a gate line driving circuit (not shown) for driving gate lines (scanning lines) and a source line driving circuit (not shown) that drives a source line (signal line) obviously used with second flexible print board].  It would be obvious as a matter of design choice to drive the gate and source lines with the second flexible print board, since applicant has not disclosed that the second flexible print board driving gate and source lines solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the second flexible print board driving gate and source lines.

Fukuda et al. fail to disclose the display unit, wherein the back plate is provided with a display substrate, and the print circuit board is connected to the display substrate through a second flexible print board.  

    PNG
    media_image6.png
    366
    550
    media_image6.png
    Greyscale

Liu et al. teach the display unit, wherein the back plate is provided with a display substrate 10, and the print circuit board 2/4 is connected to the display substrate through a second flexible print board 12/14, wherein the grounding screw hole 8a of the X side of printed circuit board 2, which changes the routing layout of the whole product or in the original integrated circuit wafer plus circuit design of electrostatic discharge protection.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Fukuda et al. disclosed wherein the back plate is provided with a display substrate, and the print circuit board is connected to the display substrate through a second flexible print board for quickly discharging to printing circuit board through conductive pad and dummy pin and improving the anti-static capability of TFT-LCD module as Liu et al. taught.

8.	Claims 1-6, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20090117329) in view of Liu et al. (CN 101093297).

    PNG
    media_image7.png
    264
    552
    media_image7.png
    Greyscale

Regard to claims 1 and 18, Lee et al. disclose a display apparatus comprising a display unit, wherein the display unit comprises
a back plate [the rear edge 112, the first bottom 114, and the second bottom 116 of a rear housing frame 110, see Figs. 1-2] and 
a print circuit board [a panel driving substrate 175] disposed on the back plate, wherein the print circuit board 175 
is connected to the back plate through a screw [the ground member 131 spans the rear edges of the rear edge 112, the first bottom 114, and the second bottom 116, and is fixed to the edge by a third fastening screw and the protective cover 180 may be fixed to the ground member 131 having a mesh shape by a screw or the fastening screw 385 penetrates the ground wire 381 (see Fig. 7) and Alternatively, the conductive connecting member 185 may be a fastening screw penetrating the ground wire 181 (to perform electrostatic discharge) and coupled to the first reinforcing member 121], and 
is provided with a first electrostatic discharge region [the panel driving substrate 175 may be fixed on the ground member 131 having a mesh shape; the mesh-like grounding member 131 formed of a metal material to prevent interference by electromagnetic waves and to prevent electrostatic shock] and a first electrostatic discharge unit [a plurality of grounding members 131]; and 
wherein
the first electrostatic discharge region is connected to the back plate through the screw to form a first electrostatic discharge channel [see annotation in Fig. 7, the protective cover 180 may be fixed to the ground member 131 having a mesh shape by a screw], and 
the first electrostatic discharge unit 131 is connected to the back plate to form a second electrostatic discharge channel [without covering the panel driving substrate (print circuit board) 175, see annotation in Fig. 7].   

However, Lee et al. fail to disclose explicitly a print circuit board disposed on the back plate, wherein the print circuit board is connected to the back plate with a screw.

    PNG
    media_image8.png
    398
    1087
    media_image8.png
    Greyscale

Liu et al. teach explicitly a print circuit board 2/4/22 disposed obviously on the back plate as design choice [an electrostatic protection device of liquid crystal display provides on the carrier material (such as thin film material)], wherein the print circuit board 2/4/22 is connected to the back plate with a screw in the grounding screw hole 8a/b [electrostatic protection circuit structure and arranged on the X-direction side of the printed circuit board 22 the electrostatic discharge protection unit 44, which is a grounding end. Through this static protective circuit, when the electrostatic discharge static through the conductive section 46, first dummy unit and the second dummy unit, an ITO electrode, an electrostatic discharge protection unit 44 quick release, in addition, and uses screw of the X side of the printed circuit board 22 through the screw hole can reach the maximum effect of eliminating electrostatic discharge (Fig. 3)].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Lee et al. disclosed wherein a print circuit board disposed on the back plate, wherein the print circuit board is connected to the back plate with a screw for effectively avoiding electrostatic damage caused by through driving integrated circuit or electrode in the panel, but also can greatly improve manufacturing yield and reaching the maximum effect of eliminating electrostatic discharge as Liu et al. taught.

Regard to claim 2, Lee et al. disclose the display unit, wherein the first electrostatic discharge region is a conduction region on the print circuit board.  

Regard to claims 3 and 19, Lee et al. disclose the display unit, wherein  
the back plate is provided with a back light unit [backlight assembly 103 with lambs 141], and 
the back light unit is provided with a second electrostatic discharge unit [see annotation in Fig. 7];  
the second electrostatic discharge unit 131 is connected to the back plate and 
the first electrostatic discharge unit 131 is connected to the second electrostatic discharge unit through a first flexible print board 175; and 
the first electrostatic discharge unit 131, the first flexible print board 175, the second electrostatic discharge unit 131 and the back plate form the second electrostatic discharge channel [see annotation in Fig. 7].  

Regard to claim 4, Lee et al. (KR 20090117329) disclose the display unit, wherein the second electrostatic discharge unit comprises 
a second electrostatic discharge region formed on the back light unit [see annotation in Fig. 7], and 
the second electrostatic discharge region is connected to the back plate [The ground member 131 spans the rear edges of the rear edge 112, the first bottom 114, and the second bottom 116, and is fixed to the edge by a third fastening screw. Figs. 2, 5, 7].  

Regard to claim 5, Lee et al. disclose the display unit, wherein the second electrostatic discharge region is a conduction region on the back light unit [The ground member 131 is formed of a metal material, for example, aluminum, and may have a mesh shape to reduce weight].  

Regard to claim 6, Lee et al. disclose the display unit, wherein the back light unit further comprises a lamp panel 141 and a light emitting unit disposed on the lamp panel [optical member 150 changes the distribution of the amount of light emitted from the lamps 141 and a display panel 170], and the second electrostatic discharge unit is disposed on the lamp panel.  

Regard to claim 14, Lee et al. disclose the display unit, wherein the first electrostatic discharge unit comprises a third electrostatic discharge region formed on the print circuit board 175, and the third electrostatic discharge region is located in the middle of the print circuit board 175 and is connected to the back plate.  

Regard to claim 15, Lee et al. disclose the display unit, wherein the third electrostatic discharge region is a conduction region on the print circuit board.  

Regard to claim 16, Lee et al. disclose the display unit, wherein the back plate is provided with a display substrate [The display panel 170 includes a lower substrate 171 and an upper substrate 173 disposed to face each other], and the print circuit board 175 is connected to the display substrate through a second flexible print board [a display panel assembly 105 may further include a signal transmission board 174 and a connection flexible printed circuit film 176].  

Regard to claim 17, Lee et al. disclose the display unit, wherein the print circuit board 175 is provided with components, and the components are connected to the first electrostatic discharge region and the first electrostatic discharge unit through ground wires [Ground lines 181 extend from one edge of the protective cover 180, and the ground lines 181 are disposed on the first reinforcing member 121 exposed through the cutout].  

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20090117329) in view of Liu et al. (CN 101093297).

Regard to claim 8, Lee et al. also disclose the display unit, wherein the print circuit board is provided with a back light connector [the lamp sockets 143 that transmit driving power to the lamps 141]; the first electrostatic discharge unit comprises a first electrostatic discharge pin disposed in the back light connector; and the first electrostatic discharge pin is connected to the second electrostatic discharge unit through the first flexible print board.  

Lee et al. fail to disclose the display unit, wherein the back light connector is connected to the back light unit through the first flexible print board.

Liu et al. teach the display unit, wherein the back light connector is connected to the back light unit 62 through the first flexible print board 36.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Fukuda et al. disclosed wherein the back light connector is connected to the back light unit through the first flexible print board for quickly discharging to printing circuit board through conductive pad and dummy pin and improving the anti-static capability of TFT-LCD module as Liu et al. taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pirila et al. (US 6728555) disclose screws 601 can be used to fasten the ESD shield or extended display frame 602 to a printed circuit board 603. In order to provide grounding to the ESD shield or extended display frame 602, at least one of the screwholes in the printed circuit board 602 should have a grounded conductive pad 604 around it. FIG. 6 also shows how flaps 605 or other profiled portions may be formed to the edges of the ESD shield or extended display frame 602 in order to facilitate its easy alignment with the printed circuit board: the flaps shown in FIG. 6 are meant to be slid around the edges of the printed circuit board 603.
Kao et al. (US 20040212938) disclose an electrostatic discharge protection circuit includes a first printed circuit board including a first grounding line, a flexible cable including a connecting line having one end connected to the first grounding line, an electrostatic discharge protection path having one end connected to the first grounding line, a second printed circuit board including a second grounding line electrically connected to another end of the connecting line, and a housing connected to another end of the electrostatic discharge protection path.
Suzuki et al. (US 20120176744) disclose the bottom side of the main apparatus 110 has depressions 149, which receive screws (not shown) used for assembly of the main apparatus at positions sandwiching the connector 148 and other positions. By accommodating screws for assembly of the main apparatus 110 in the notebook PC 100, electrostatic discharge caused by contact to the screws is prevented. Such a structure prevents the electronic circuits in the main apparatus 110 from being adversely affected by the electrostatic discharge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871